DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Thomson et al., (US 10,573,312 B1).

As per claims 2 and 12, Thomson et al., teach the system/method of claims 1 and 11, wherein the first audio signal is filtered using a band-limited filter (Col.140, lines 4-47). 
As per claims 3 and 13, Thomson et al., teach the system/method of claims 2 and 12, wherein the band-limited filter has a lower limit of 250 Hertz and an upper limit of 6000 Hertz (Col.191, lines 17-24). 
As per claim 4 and 14, Thomson et al., teach the system/method of claims 1 and 11, wherein the first frame occurs after the first plurality of frames of the filtered signal (Table 5, items 9-28). 
As per claims 5 and 15, Thomson et al., teach the system/method of claims 1 and 11, wherein the electronic processor is further configured to determine a second speech endpoint 
As per claims 6 and 16, Thomson et al., teach the system/method of claims 5 and 15, wherein the first speech endpoint is a beginning point of speech and the second speech endpoint is an ending point of speech (Table 5, items 9-28, Table 6, item 6). 
As per claims 7 and 17, Thomson et al., teach the system/method of claims 5 and 15, wherein the second speech endpoint is determined when a predetermined number of frames after the second frame have a signal entropy below an offset threshold (Tables 8 and 9, items 20 and 3-4 respectively). 
As per claims 8 and 18, Thomson et al., teach the system/method of claims 7 and 17, wherein the offset threshold is determined based upon the average signal entropy and a weight parameter (Table 3, items 2-4). 
As per claims 9 and 19, Thomson et al., teach the system/method of claims 1 and 11, wherein the first speech endpoint is determined when a predetermined number of frames after the first frame have a signal entropy greater than an onset threshold tables (Tables 8 and 9, items 20 and 3-4 respectively).
As per claims 10 and 20, Thomson et al., teach the system/method of claims 9 and 19, wherein the onset threshold is determined based upon the average signal entropy and a weight parameter (Table 3, items 2-4). 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.

Chu et al., (US 2015/0030149 A1) teach speech selective audio mixing for conference apparatus for reducing or eliminating noise in audio for endpoints in a conference.
Konchitsky (US 2013/0060567 A1) teaches a front-end noise reduction for speech recognition engine.
Wang et al., (US 2009/0190774 A1) teach enhanced blind source separation for highly correlated mixtures.
Cho (US 2009/0125304 A1) teaches method and apparatus to detect voice activity by using a zero-crossing rate which includes removing noise included in an audio signal, adding a random signal having energy of a predetermined size to the audio signal from which noise is removed, extracting predetermined voice detection parameters from the audio signal to which the random signal is added, and comparing the extracted predetermined voice detection parameters with a threshold value and determining voice and non-voice activities.
Jabloun (US 2006/0253283 A1) teaches a voice activity detection method comprising the steps of (a) Estimating in a noise power estimator the noise power within a signal having a speech component and a noise component, and (b) Calculating a likelihood ratio for the presence of speech in the signal from the estimated power of noise signals from step (a) and a complex Gaussian statistical model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
2/12/2021